DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2	.Claim 13 is objected to because of the following informality:  
Claim 13, line 1 the recited “wherein processor” should be “the processor”.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 4-12, 14- 22, 24-28, 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-14, 21, 23 of U.S. Patent No. U.S. 11,019,632. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. 11,019,632 claims the subject matter claimed by instant claims 2, 4-5, 11. 
Claim 12 of U.S. 11,019,632 claims the subject matter claimed by instant claims 6-7.
Claim 13 of U.S. 11,019,632 claims the subject matter claimed by instant claim 8
Claim 14 of U.S. 11,019,632 claims the subject matter claimed by instant claim 9.
Claim 23 of U.S. 11,019,632 claims the subject matter claimed by instant claim 10.

Claim 1 of U.S. 11,019,632 claims the subject matter claimed by instant claims 22, 24-25.
Claim 2 of U.S. 11,019,632 claims the subject matter claimed by instant claims 26-27.

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of U.S. 11,019,632 claims the subject matter claimed by instant claims 12, 14-15.

Claim 17 of U.S. 11,019,632 claims the subject matter claimed by instant claims 16-17.
Claim 18 of U.S. 11,019,632 claims the subject matter claimed by instant claim 18.
Claim 19 of U.S. 11,019,632 claims the subject matter claimed by instant claim 19.
Claim 24 of U.S. 11,019,632 claims the subject matter claimed by instant claim 20.
Claim 20 of U.S. 11,019,632  claims the subject matter claimed by instant claim 21.

Claim 6 of U.S. 11,019,632 claims the subject matter claimed by instant claims 28, 30-

31.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3, 13, 19, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3, line 3 recites “receive at least one downlink beam of the one or more transmission beams”. Here it is unclear what is meant by “downlink beam of the one or more transmission beams”. 
Claim 3 depends on claim 2 which claims the UE performs an “update,…,the one or more beamforming parameters corresponding to one or more reference signal resources” and “the one or more beamforming parameters” are “beamforming parameters of one or more transmission beams” (line 5-6 of claim 2). Based on the context of claim 2, it is unclear what is meant by the “at least one downlink beam of the one or more transmission beams”. 
The instant application (Fig. 11-12 and their description) disclose that the transmission beams which are updated are uplink beams (transmitted by the UE [0150]-[0157]. Also Fig. 13, [0163]) or the UE receives a downlink beam in response to or associated with the one or more transmission beams (Fig. 12, 1225, Fig. 13, 1320, last sentence of [0163]).

Claim 23 is rejected based on the rationale used to reject claim 3 above.

Claim 13, line 3 recites: “transmit at least one downlink beam of the one or more transmission beams”.
Claim 13 depends on claim 12 which claims that the base station performs “transmit a communication to the UE comprising an update to one or more reference signal resources associated with the one or more transmission beams”. Here it appears that the one or more transmission beams are transmission beams of the UE (which receives the transmitted communication comprising the update). 
	Claim 13 appears to contradict the above portion of claim 12. Claim 13 claims that the processor and memory of the base station transmit at least one downlink beam of the one or more transmission beams, but as explained above the one or more transmission beams are uplink beams meaning that the base station receives at least one of them.

Claim 29 is rejected based on the rationale used to reject claim 13 above.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-7, 9-17, 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (U.S. 2020/0235802) in view of Ljung (U.S. 2019/0335430).
With respect to claim 2, Nilsson discloses: 
a processor (Fig. 10,  processor 1003 of controller 1001 (corresponding to controller 507 of Fig. 5 or controller 613 of Fig. 6A, refer to the approximate last third of [0071]); and memory coupled to the processor (Fig. 10, memory 1005, last third of [0071]), the processor and the memory configured to (last third of [0071]):  
receive a communication comprising an update to one or more reference signal resources associated with the one or more transmission beams (Fig. 6C,  RRC/MAC-CE updated of SRS resource set 3, [0058],e.g. “updates the SRS-SpatialRelation Info parameter for the third SRS resource set 621…”); and update, based at least in part on the communication, the one or more beamforming parameters corresponding to one or more reference signal resources (Fig. 6D, transmission in 663 [0059] performed in response to the RRC/MAC-CE communication and 663 involves an update of one or more beamforming parameters compared to those used in the transmissions of 653, [0057]. For example in 663 the UE transmits SRS resources using respective beams (and for example 1 port), transmission of SRS resource 1 using a beam and port, transmission of SRS resource 2 using a beam and port, transmission of SRS resource 3 using a beam and port and transmission of SRS resource 4 using a beam and port (for single polarized elements). The claimed update takes place in 663, refer to the last two sentences of [0022], last sentence of [0058]-[0059]).
	Nilsson does not disclose: transmit an indication to a base station that the UE supports updating one or more beamforming parameters of one or more transmission beams.
 In the field of wireless communication with beamforming Ljung discloses: transmit an indication to a base station that an UE supports updating one or more beamforming parameters of one or more transmission beams (beamforming described in [0006]-[0007], [0067]-[0068] at least first line of [0068] where the disclosed “…indicate whether the UE is, generally, capable to implement beamforming” and based on at least [0006]-[0007] antenna weights are associated with different beams, and beamforming is controlled by control of the antenna weights. Also refer to lines 1-5 of [0090] beamforming capability of the UE transmitted over RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Nilsson based on the teachings of Ljung  to transmit to the base station (network node 625, last two sentences of [0002] and approximate middle of [0002] disclosing the network node is a base station (e.g. eNodeB) its beamforming capability so that the base station of Nilsson knows that  the UE is capable of implementing beamforming prior to implementing step 651 of the processes of Fig. 6C, 6D (to avoid a case performing the processes of Fig. 6C, 6D with a UE that is not capable of beamforming and ensure that Fig. 6C, 6D are performed with a UE that is capable of implementing beamforming).

With respect to claim 3, as best understood, modified Nilsson discloses: the processor and the memory configured to: receive at least one downlink beam of the one or more transmission beams (Fig. 6D, UL grant including CSI report [0060], processor and memory of the UE are configured to receive a downlink beam from the base station (network node 625) indicating the selected TPMI and MCS in response to the one or more transmission beams (used in 663) [0059]. Alternatively refer to 661 and reception of DCI pointing to SRS set 3, receive a downlink DCI pointing to STS set 3 (comprising the one or more transmission beams)); and establish a connection with the base station via the one or more transmission beams (Second sentence of [0060], “the UE 601 will use the same analog UE beam as was used for transmitting SRS resource set 3, since the port number is the same for the SRS and DMRS used for the PUSCH transmission” . Alternatively refer to at least the transmission of SRSs corresponding to the claimed establish a connection).

With respect to claim 4, modified Nilsson discloses: wherein the communication comprises a medium access control (MAC) control element (CE) communication (as shown in Fig. 6C, and described in the approximate middle of [0058]).

With respect to claim 5, modified Nilsson discloses: wherein the one or more reference signal resources comprise one or more sounding reference signal (SRS) resources or one or more aperiodic SRS resources (at least SRS resources (Fig. 6C, 6D) and said Figures appear to also disclose aperiodic SRS resources (651, 661)).

With respect to claim 6, modified Nilsson discloses: wherein the update to the one or more reference signal resources comprises an update to spatial relation parameters for the one or more reference signal resources (as disclosed in [0058]).

With respect to claim 7, modified Nilsson discloses the processor and the memory configured to: transmit an uplink beam based at least in part on the update to spatial relation parameters for the one or more reference signal resources ([0059], Fig. 6D, uplink SRS beam transmission 663 or uplink beam transmission 667 [0060] (663, 667) are based at least in part on the update (indicated by the MAC-CE / RRC right after 657).

With respect to claim 9, modified Nilsson discloses: wherein the indication to the base station is transmitted in one or more of a radio resource control (RRC) message, an uplink medium access control (MAC) control element (CE), a data payload, or any combinations thereof (lines 1-5 of [0090] of Ljung beamforming capability transmitted using RRC signaling (RRC message)).

With respect to claim 10, modified Nilsson discloses: wherein the indication to the base station indicates that the UE supports spatial relation updates for reference signal resources using a medium access control (MAC) control element (CE) communication from the base station (from the point of view of the base station (network node 625) Fig. 6C, the indication to the base station (whether the UE is capable to implement beamforming) indicates that the UE supports spatial relation updates for reference signal resources using a medium access control (MAC) control element (CE) communication from the base station (refer to the RRC/MAC-CE update of SRS resource set 3, transmitted in Fig. 6C).

With respect to claim 11, modified Nilsson discloses: the processor and the memory configured to: perform a beam update procedure for updating the one or more beamforming parameters of the one or more transmission beams (e.g. part of transmission 663 [0059] involves a beam update as compared to 653).
Method claims 22-27 are rejected based on the rationale used to reject claims 2-7 above.

With respect to claim 12, Nilsson discloses: a processor (network node of Fig. 9, processor 903, [0070] network node 625, last two sentences of [0002] and approximate middle of [0002] disclosing the network node is a base station (e.g. eNodeB)) ; and memory coupled to the processor (Fig. 9, memory 905, [0070]), the processor and the memory configured to (approximate last third of [0070] and Fig. 6C, 6D): perform a beam update procedure for updating one or more beamforming parameters of  one or more transmission beams (Fig. 6C, 657, [0058] where the updated resources of  SRS resource set 3 update corresponding beams of the SRS resources, [0057]); and transmit a communication to the UE comprising an update to one or more reference signal resources associated with the one or more transmission beams (Fig. 6C, RRC/MAC-CE communication to the UE [0058] used  by the UE in 663 of Fig. 6D [0059]-[0060]).
	Nilsson do not disclose: receive, from a user equipment (UE), an indication that the UE supports updating one or more beamforming parameters of one or more transmission beams.
	In the field of wireless communication with beamforming Ljung discloses: receive, from a user equipment (UE), an indication that the UE supports updating one or more beamforming parameters of one or more transmission beams. (beamforming described in [0006]-[0007], [0067]-[0068] at least first line of [0068] where the disclosed “…indicate whether the UE is, generally, capable to implement beamforming” (received by the base station) and based on at least [0006]-[0007] antenna weights are associated with different beams, and beamforming is controlled by control of the antenna weights. Also refer to lines 1-5 of [0090] beamforming capability of the UE transmitted over RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base station (network node) of Nilsson based on the teachings of Ljung  to receive from the UE the  beamforming capability of the UE so that the base station of Nilsson knows that  the UE is capable of implementing beamforming prior to implementing step 651 of the processes of Fig. 6C, 6D (to avoid a case performing the processes of Fig. 6C, 6D with a UE that is not capable of beamforming and ensure that Fig. 6C, 6D are performed with a UE that is capable of implementing beamforming).

With respect to claim 13, modified Nilsson discloses: wherein processor and the memory configured to: transmit at least one downlink beam of the one or more transmission beams (Fig. 6D, step 661, DCI pointing to SRS set 3 (comprising the one or more transmission beams)); and establish a connection with the UE via the one or more transmission beams (Fig. 6D refer to transmission of SRSs from UE to the base station which corresponds to the claimed establish a connection.).

Claims 14-17, 19-20 are rejected based on the rationale used to reject claims  5, 4, 7, 9-10 above (from the point of view of the base station of Nilsson).

With respect to claim 21, modified Nilsson discloses: the processor and the memory configured to: measure a plurality of reference signals transmitted by the UE (Fig. 6C, part of step 655 [0058] in response to transmitted reference signals 653 [0057]), each reference signal of the plurality of reference signals having different spatial relation parameters associated with a corresponding beam ([0055]-[0057] in particular last three sentences of [0057] and Fig. 6B, the different beams of Fig. 6A) ; identify one or more updated beam parameters based at least in part on a measurement of the plurality of reference signals (step 655 [0058]), and transmit the communication to the UE based at least in part on the measurement of the plurality of reference signals (Fig. 6D transmission of RRC/MAC-CE communication [0058] in response to step 655).
Method claims 28-31 are rejected based on the rationale used to reject apparatus claims 12-15 above.

9.	.Claims 8,18 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (U.S. 2020/0235802) in view of Ljung (U.S. 2019/0335430) and further in view of Goto et al. (WO 2020/152803)(machine language translation relied upon).
	With respect to claim 8, neither modified Nilsson nor Ljung disclose: wherein the communication comprises an uplink transmission configuration indicator (TCI) state.
	In the field of wireless communication, Goto et al. disclose: a communication comprises an uplink transmission configuration indicator (TCI) state (lines 2-4 of page 11 of the translation, refer to the disclosed TCI (Transmission Configuration Indicator state)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nilsson et al., to update a TCI (Transmission Configuration Indicator state) via the MAC-CE instead of the SRS-SpatialRelationInfo as a matter of using a known and suitable alternative (to SRS-SpatialRelationInfo, Goto et al. lines 2-4 of page 11 of the translation).

Claim 18 is rejected based on the rationale used to reject claim 8 above.

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        05/23/2022